                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
                                      CINCINNATI

 Sean A. Gilmore,                             :
                                              :
                Plaintiff,                    : Case No. 1:18-cv-00349
                                              :
                vs.                           : Judge Michael R. Barrett
                                              :
 Doctor Eddy, et al.,                         :
                                              :
                Defendants.                   :
                                              :
                                              :

                                         ORDER

       This matter is before the Court on the Magistrate Judge’s May 10, 2019 Report

and Recommendation (Doc. 20), in which she reports that the Court improvidently

granted Plaintiff’s motion to proceed in forma pauperis under 28 U.S.C. § 1915(g) and

therefore recommends that Plaintiff’s in forma pauperis status be revoked. Although not

received and docketed until May 28, 2019, Plaintiff’s Objections were postmarked on

May 15, 2019. (Doc. 21 at PageID 145). As such, they will be regarded as timely filed.

       As noted by the Magistrate Judge, Plaintiff, a prisoner at the Northeast Ohio

Correctional Center (“NEOCC”) (in Youngstown, Ohio), has filed a pro se complaint

against three doctors for alleged violations of his civil rights while he was housed at the

Warren Correctional Institution (“WCI”) (in Lebanon, Ohio). (Doc. 1 & 1-2). His

complaint was filed on May 14, 2018. Plaintiff was granted leave to proceed in forma

pauperis, and service of process was ordered on Defendants. (Docs. 7, 8). Thereafter,

Defendants moved to dismiss Plaintiff’s complaint pursuant to the “three-strikes”



                                             1
provision of 28 U.S.C. § 1915(g). 1 (Doc. 16). The Magistrate Judge correctly construed

Defendants’ motion as one to revoke Plaintiff’s in forma pauperis status, and conducted

a review of the docketing records maintained by the federal judiciary. That review

revealed that Plaintiff has indeed had three cases dismissed on grounds that they are

frivolous or malicious, or fail to state a claim upon which relief may be granted, and that

these dismissals occurred prior to the filing of the complaint in this case. 2 Thus, the

Magistrate Judge observed that Plaintiff’s three “strikes” should have resulted in the

denial of his motion to proceed in forma pauperis unless he falls within § 1915(g)’s

exception of prisoners “under imminent danger of serious physical injury.” 3 Because

Plaintiff claims he was denied medical treatment for an eye condition while an inmate at

WCI sometime in 2017, yet did not file suit until after his transfer to NEOCC in May

2018, the Magistrate Judge appropriately concluded he did not meet the exception.

        Initially Plaintiff requests a hearing “to arrange records, for the transcription of the

record” pursuant to Fed. R. Evid. 201(e) regarding the Magistrate Judge taking judicial

notice of the cases underpinning his three strikes. 4 Rule 201(e), however, does not




1 “In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or proceeding

under this section if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States that was dismissed on the grounds that
it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is
under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g) (emphasis added).
2
  Gilmore v. Hitchens, No. 2:17-cv-52, 2017 WL 6035233 (S.D. Ohio Jan. 24, 2018 ) (dismissing case for
failing to state a claim), appeal dismissed, No. 18-3191, 2018 WL 4172737 (6th Cir. Apr. 11, 2018);
Gilmore v. Russian, No. 2:16-cv-1133, 2017 WL 2633524 (S.D. Ohio June 19, 2017) (dismissing case as
frivolous); Gilmore v. Officer Bush, No. 3:16-cv-1975, 2017 WL 1549928 (N.D. Ohio May 1, 2017)
(dismissing case for failure to state a claim).
3
  Recently, the Sixth Circuit affirmed a district court’s determination that Plaintiff was a “three-striker”
within the meaning of § 1915(g) and thus denied his motion to proceed in forma pauperis. See Gilmore v.
Turner, No. 3:18-cv-900 (N.D. Ohio Aug. 3, 2018), aff’d, No. 18-4167 (6th Cir. Mar. 18, 2019).
4
  “On timely request, a party is entitled to be heard on the propriety of taking judicial notice and the nature
of the fact to be noticed. If the court takes judicial notice before notifying a party, the party, on request, is
still entitled to be heard.” Fed. R. Evid. 201(e).

                                                       2
require “under all circumstances, a formal hearing.” Amadasu v. The Christ Hosp., 514

F.3d 504, 508 (6th Cir. 2008) (quotation and citation omitted). Procedurally, Plaintiff is

afforded an opportunity to be heard on the issue of judicial notice “through the filing of

his objections to the magistrate judge’s report and recommendation[.]” Id. And,

substantively, it is well-accepted that a court may take judicial notice of proceedings in

its own and other courts of record. See Rodic v. Thistledown Racing Club, Inc., 615

F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 417 F.2d 75, 82-83 (6th

Cir. 1969).

        Plaintiff next objects to “counting” a civil action as a strike if that civil action is on

appeal, with specific reference to Gilmore v. Hitchens, No. 2:17-cv-52. (See n.2

supra). 5 Plaintiff is wrong. “A prior dismissal on a statutorily enumerated ground counts

as a strike even if the dismissal is the subject of an appeal.” Coleman v. Tollefson, 135

S. Ct. 1759, 1763 (2015) (emphasis added).



        5
           As background, in Hitchens—a civil action filed in the Columbus Division—the defendants filed a
motion to dismiss Plaintiff Gilmore’s complaint on the grounds that it failed to state a claim upon which
relief can be granted, which the assigned Magistrate Judge recommended be granted. Gilmore v.
Hitchens, No. 2:17-cv-52 (Docs. 20, 46). After considering Plaintiff’s objections and the defendants’
response thereto, the district judge adopted and affirmed the Magistrate Judge’s Report and
Recommendation and granted the defendants’ motion to dismiss. Id. (Docs. 51, 53, 54). He also later
denied Plaintiff’s motions for a certificate of appealability and for leave to proceed in forma pauperis. Id.
(Docs. 65, 66, 83). Plaintiff filed two notices of appeal, one on February 20, 2018 and the second on
February 22, 2018. Id. (Docs. 63, 67). The second notice—an “Affirmation” of the one “Previously
sent”—was docketed first by the Sixth Circuit and assigned Case Number 18-3191. Id. (Doc. 67 at
PageID 718, Doc. 78). It subsequently was dismissed on April 11, 2018 as being duplicative of the
original notice of appeal, assigned as Case Number 18-3192. Id. (Docs. 79, 84). In Case No. 18-3192,
the Sixth Circuit determined “that an appeal would lack an arguable basis in law for the reasons given by
the district court[]” and denied Plaintiff’s motion to proceed in forma pauperis on appeal. Gilmore v.
Hitchens, No. 18-3192 (6th Cir. Aug. 3, 2018) (Doc. 10-1 at PageID 2). It was dismissed on October 9,
2018 “for want of prosecution, in light of the plaintiff’s failure to pay the appellate filing fee.” Gilmore v.
Hitchens, No. 2:17-cv-52 (Doc. 86 at PageID 906).
          This docket review makes clear that while the Magistrate Judge in this case accurately noted that
the duplicate appeal was dismissed on April 11, 2018, and thus prior to the May 14, 2018 filing of the
instant civil action, the original appeal was still pending. Regardless, as explained above, Plaintiff’s point
is irrelevant.

                                                      3
        Plaintiff also objects to this Court, which sits in the Southern District of Ohio,

“counting” as a strike a dismissal by a court sitting in the Northern District of Ohio.

However, there is no language in the statute that specifies that the dismissals all must

emanate from the same court. Rather, § 1915(g) provides simply that the strikes hail

from “a” court of the United States, and Plaintiff’s clearly do.

        Having conducted a de novo review as required under 28 U.S.C. § 636(b)(1), the

Court overrules Plaintiff’s objections and ACCEPTS and ADOPTS the Magistrate

Judge’s May 10, 2019 Report and Recommendation (Doc. 20). Accordingly,

Defendants’ Motion to Dismiss Plaintiff’s Complaint (Doc. 16), which the Court

construes as a motion to revoke Plaintiff’s in forma pauperis status, is hereby

GRANTED. Plaintiff shall pay the full $400 fee ($350 filing fee plus $50 administrative

fee) required to commence this civil action within thirty (30) days of the date of this

Order. Plaintiff’s failure to pay the full $400 fee within thirty (30) days of the date of this

Order will result in the dismissal of this civil action. See In re Alea, 286 F.3d 378, 382

(6th Cir. 2002) (district court did not “exceed its authority or abuse its discretion” by

assessing the full filing fee against prisoner’s prison account). 6 Furthermore, pursuant


6
  “Although the requirement that a prisoner litigant may be liable for the payment of the full filing fee
despite the dismissal of his action may be burdensome, it is not unfair. A prisoner who has filed prior civil
actions should be aware of the disposition of those actions and the possible application of § 1915(g) to
any new actions he wishes to pursue. By choosing to file a new action, he invokes the jurisdiction of the
federal court and avails himself of the process afforded by that court. Even if the end result is an order of
summary dismissal under § 1915(g), the action will require a considerable amount of time and effort on
the part of the district court and the court staff. The requirement that the full fees be paid for these
actions-whatever their merit or disposition-will provide a prisoner with the incentive to consider carefully
whether or not to submit a new action to the district court. Not to require the payment of the full fee would
permit a prisoner subject to the three-strikes rule to continue to file frivolous civil complaints-thus taking
much valuable time away from other non-frivolous litigation-without any consequence beyond the mere
dismissal under § 1915(g). The intent of the [Prison Litigation Reform Act] was to deter such litigation
and it would be anomalous for a provision of that Act to provide a means for the repeated filing of
frivolous actions without financial consequences to the prisoner litigant.” Alea, 286 F.3d at 382.
(emphasis added)

                                                      4
to 28 U.S.C. § 1915(a)(3), this Court certifies, that, for the foregoing reasons, an appeal

of this Order would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d

601, 610–11 (6th Cir. 1997).

       IT IS SO ORDERED.
                                                 s/ Michael R. Barrett
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                             5
